Citation Nr: 1002686	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for right renal cyst.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for hiatal hernia to 
include esophagus narrowing and esophageal polyps.  

7.  Entitlement to service connection for a deviated left 
nasal septum.

8.  Entitlement to service connection for seasonal allergies.

9.  Entitlement to service connection for a lung condition.
10.  Entitlement to service connection for a right thigh 
condition.

11.  Entitlement to an increased rating for service-connected 
arthritis of the left shoulder, currently evaluated as 
noncompensably disabling.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 
2006.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Wichita, Kansas. 

By its June 2006 rating decision, the RO denied 21 claims of 
service connection, and granted 3 claims of service 
connection.  By a March 2007 rating decision, the RO granted 
service connection for 3 of the prior denied claims.  By his 
June 2007 substantive appeal, the Veteran specifically 
limited his appeal to the 11 issues listed above. 

The issues of entitlement to service connection for seasonal 
allergies, a lung condition, for a right thigh condition, and 
for an increased (compensable) rating for arthritis of the 
left shoulder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
Veteran does not have a currently diagnosed bilateral knee 
disability. 

2.  The medical evidence of record demonstrates that the 
Veteran does not have a currently diagnosed bilateral ankle 
disability. 

3.  The Veteran has a right renal cyst that likely 
developed/occurred during his active military service.

4.  The Veteran's hypertension was not diagnosed in service 
and did not manifest to a compensable degree within one year 
of service discharge.    

5.  The Veteran has GERD, which is likely related to his 
active military service.

6.  The Veteran has a hiatal hernia with esophagus narrowing 
and esophageal polyps, which is likely related to his active 
military service.  

7.  The Veteran has a deviated left nasal septum, which is 
likely related to his active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral knee disability 
that was incurred in or aggravated by the Veteran's military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The Veteran does not have a bilateral ankle disability 
that was incurred in or aggravated by the Veteran's military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  The Veteran has a right renal cyst that was incurred in 
or aggravated by the Veteran's military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The Veteran does not have hypertension that was incurred 
in or aggravated by military service, nor may it be presumed 
to have been incurred or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309(a) (2009).

5.  The Veteran has GERD that was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 U.S.C.A. §§ 3.102, 3.303 (2009).

6.  The Veteran has a hiatal hernia with esophagus narrowing 
and esophageal polyps that was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 U.S.C.A. §§ 3.102, 3.303 (2009).

7.  The Veteran has a deviated left nasal septum that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a bilateral knee 
disability, for a bilateral ankle disability, for a right 
renal cyst, for hypertension, for GERD, for hiatal hernia 
with esophageal problems, and for a deviated left nasal 
septum.  As noted in the Introduction, the issues of service 
connection for seasonal allergies, a lung condition, for a 
right thigh condition, and for an increased (compensable) 
initial rating for service-connected arthritis of the left 
shoulder are addressed in the remand that follows below.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Board observes that the Veteran was informed 
of the evidentiary requirements for service connection in a 
letter from the RO dated March 20, 2006, including a request 
for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies." With respect to private treatment records, the 
letter informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The March 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, or asks for a fee to provide it, 
or VA otherwise cannot get the evidence, we will notify you.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

The March 2006 VCAA letter also instructed the Veteran to 
send any evidence that he had in his possession that pertains 
to his claim.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the March 2006 VCAA letter.  The Veteran was also provided 
specific notice of the Dingess decision in the March 2006 
letter, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the March 2006 letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  VA has 
obtained the Veteran's service treatment records.  There is 
no indication in the record that he has had any relevant 
private or VA treatment since his retirement from service in 
February 2006.  

Additionally, the Veteran was provided VA examinations in 
April 2006 relating to his several claims of service 
connection.  The reports of these examinations reflect that 
the examiners reviewed the Veteran's service treatment 
records, his past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  The 
Board therefore concludes that, except as indicated in the 
remand that follows below, the examinations are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the opportunity to have a hearing before a member of 
the Board.  He has been ably represented by his service 
organization representative who has presented argument on his 
behalf as recently as October 2009. 

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

Inasmuch as these two issues involve application of 
essentially identical facts to identical law, in the interest 
of efficiency they will be discussed together.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  

Analysis

The Veteran, who retired from service on February 28, 2006, 
after a 26 year career with the Army, contended in his August 
2006 notice of disagreement that he has experienced bilateral 
knee pain since about 2000 and bilateral ankle pains along 
with weakness since 1981.  

Hickson element (1) requires medical evidence of a current 
disability.  In this regard, the record contains no evidence 
of a current bilateral knee or bilateral ankle disability.  
VA x-ray studies of the Veteran's knees and ankles conducted 
in March 2006 were negative.  They revealed no evidence of 
significant deviation from normal.  At the April 2006 VA 
examination, range of motion of the knees and ankles was 
noted to be normal without complaint of pain or discomfort.  
There was no complaint of weakness, fatigue, or lack of 
endurance with repetitive motion of the knees or ankles.  A 
retirement physical examination conducted during September 
2005 acknowledged complaints of right knee pain of 6 to 7 on 
a scale of 10, especially in early mornings and after runs.  
However, an x-ray study of the right knee at that time was 
also negative for any pathology. 

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 21 
Vet. App. 319 (2007).

The Board acknowledges the Veteran's 26 years of service as a 
combat engineer, and that he is the recipient of the combat 
action badge and the parachutist badge.  There is also a 
strong likelihood of him experiencing knee and ankle strains 
during his active service.  Indeed, the Veteran is credible 
and competent to testify as to what he experienced in 
service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(2007).  However, although the Veteran asserts that he has a 
current ankle and knee disabilities due to inservice 
injuries, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).  The evidence of record clearly shows the 
contrary.  The most recent medical evidence (April 2006 VA 
examination) revealed no disability of the knees and ankles.  
X-rays were negative and range of motion studies were normal.  
Such evidence is significantly more probative than the 
Veteran's opinion that he has disability of the knees and 
ankles.  Further, with respect to his complaints of chronic 
knee and ankle pain, the Board notes that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Hickson element (1) is therefore not met.  The claims must be 
denied on that basis.  

3.  Entitlement to service connection for right renal cyst.

Relevant law and regulations

Service connection - generally

The law and regulations relating to service connection 
generally have been set forth above and will not be repeated 
herein.

Presumption of soundness

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  For veterans of war or who served 
in active military service after December 31, 1946, each such 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  VA General 
Counsel has made it clear that there must be clear and 
unmistakable evidence showing both pre-existence of the 
disorder and no aggravation in order to overcome the 
presumption of soundness.  VAOPGCPREC 3-2003 (July 16, 2003).  

Analysis 

Hickson element (1) requires medical evidence of a current 
disability.  A magnetic resonance imaging (MRI) study of the 
lumbar spine conducted in June 2005 revealed a probable large 
4 centimeter right renal cyst.  The examiner at the September 
2005 retirement examination described it as a simple renal 
cyst.  At the April 2006 VA examination, the Veteran reported 
that a nephrologist informed him that a renal cyst was not 
uncommon, and he would not have known about it but for the 
MRI study.  Therefore, Hickson element (1) has been met.  

Hickson element (2) requires evidence in-service disease or 
injury.  The Veteran's service treatment records reveal no 
evidence of an injury to his right kidney in service.  
However, as noted above, the right renal cyst was diagnosed 
during his active service.  Recognition is given to the fact 
that April 2006 VA examination report included the finding 
that it was less likely that the cyst was caused by or the 
result of his active service, and it may have been present 
prior to the Veteran entering service.  Nevertheless, the 
fact remains that the right renal cyst was first identified 
in service, and that the Veteran's enlistment physical 
examination did not reveal any existence of a pre-existing 
kidney problem, including a right renal cyst.  The opinion 
contained in the April 2006 examination report does amount to 
clear and unmistakable evidence to rebut the presumption of 
soundness.  See 38 U.S.C.A. § 1111.  Put another way, even 
though the right renal cyst is currently asymptomatic, the 
evidence supports that the finding that the Veteran's right 
renal cyst had its onset during his active service.   
Therefore, Hickson element (2) has been met.  

With regard to Hickson element (3), medical nexus, as noted 
above, the competent medical evidence of record clearly 
indicates that the right renal cyst developed and was 
diagnosed in service.   

All three Hickson elements having been satisfied, the claim 
is therefore granted.  
      
4.  Entitlement to service connection for hypertension.

Relevant law and regulations

Service connection - generally

The law and regulations pertaining to service connection 
generally have been set out above and will not be repeated.

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2009).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

For certain chronic disorders, such as hypertension, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Analysis

At the outset, the Board notes that the Veteran's service 
treatment records are absent for findings of complaints, 
treatment, or diagnosis of hypertension.  While there may 
have been concern for elevated blood pressure over the 
Veteran's 26 year career, the Veteran's many year history of 
blood pressure readings without a diagnosis of hypertension 
and the need for medication does not even approximate the 
criteria needed for a service-connected disability rating 
pursuant to Diagnostic Code 7101, Note 1 (2009).  The highest 
blood pressure readings noted in the record were on September 
2, 2005, of 142/95 sitting, and 149/94 standing.  On August 
26, 2005, the reading was 138/84.  Indeed, the Veteran has 
even stated that he had been referred for hypertension 
monitoring in service, but had never been treated for 
hypertension beyond being told to watch his diet.  See 
Veteran' statement dated April 2006.  He indicated that the 
VA examiner's April 2006 diagnosis was the first time he had 
been diagnosed with hypertension.  Id.  Element (2) of the 
Hickson analysis has therefore not been met.

Hypertension is a disability, however, that enjoys the 
presumption of service connection if it is diagnosed to a 
compensable degree within one year of service discharge.  38 
C.F.R. §§ 3.307, 3.309 (2009).  Here, the VA examiner in 
April 2006 diagnosed the Veteran with hypertension, not 
currently being treated.  The Veteran denied any symptoms of 
hypertension or taking any medications.  He said he had only 
been advised to watch his diet and not to gain weight.  His 
blood pressure was 132/81.  No other post-service blood 
pressure readings have been reported.  There is also no 
indication that the Veteran has placed on hypertensive 
medications let alone during the one year period following 
his discharge.  

Thus, while the Veteran was given a post-service diagnosis of 
hypertension, which parenthetically does not even meet the 
definition of hypertension as per Note 1 of 38 C.F.R. § 
4.104, Diagnostic Code 7101, the fact remains that there is 
no evidence that the Veteran's hypertension manifests to a 
compensable degree.  The criteria for the minimum 
(compensable) 10 percent disability rating for hypertension 
requires a showing of diastolic pressure predominantly 100 or 
more or systolic pressure predominantly 160 or more; or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).  Such a level of disability has 
not been shown.  Again, on VA examination in April 2006, the 
Veteran's blood pressure was 132/81 without any treatment 
(medication).

In sum, based on the objective facts in the record relating 
to the Veteran's long history of blood pressure readings, and 
the Veteran's own statements, the Board finds that the 
Veteran does not have hypertension which qualifies for 
service connection pursuant to VA regulatory criteria.  
Hickson elements (1) and (2) are therefore not met.  The 
claim must be denied on both a direct and presumptive service 
connection basis.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for hiatal hernia to 
include esophagus narrowing and esophageal polyps.

These two issues involve application of essentially similar 
facts to identical law.  In the interest of efficiency, they 
will be discussed together.

Relevant law and regulations

The law and regulations pertaining to service connection 
generally have been set forth above and will not be restated 
herein.

Analysis

Hickson element (1) requires evidence of a current 
disability.  The VA examiner in April 2006 diagnosed the 
Veteran with GERD and hiatal hernia, esophagus narrowing, and 
esophageal polyps.  Therefore, Hickson element (1) is 
satisfied.  

Hickson element (2) requires evidence of in-service 
incurrence or aggravation of an injury or disease. There is 
no record of injury in service related to the Veteran's 
currently diagnosed GERD or hiatal hernia with esophageal 
problems.  

With respect to disease, the Veteran's service treatment 
records show a history of GERD and hiatal hernia beginning in 
June 1999 when the Veteran complained of epigastric pain and 
liquid dysphasia for the past month.  An x-ray study 
conducted in June 1999 revealed a moderate size sliding 
hernia with a large amount of spontaneous and elicited 
gastroesophageal reflux, and smooth narrowing of the distal 
esophagus at the gastroesophageal junction.  In July 1999 the 
Veteran was diagnosed with hiatal hernia and distal 
esophageal narrowing.  In September 1999, the Veteran 
complained of GERD; he was diagnosed with esophagitis and 
prescribed medication (Prilosec).  In July 2000, the Veteran 
underwent an esophagogastroduodenoscopy procedure [the report 
of the results of that procedure is essentially illegible].  
However, in September 2005, in connection with his retirement 
physical examination the Veteran was provided with another 
esophagogastroduodenoscopy procedure which revealed a 
probable Schatzki ring (esophageal narrowing), a moderate 
sliding 3 centimeter hiatal hernia, and multiple small 
gastric polyps.  

The Board notes that the Veteran's April 1979 induction 
physical examination report indicates that he underwent 
surgical repair of an inguinal hernia during March 1978.  The 
report indicated that there were no subsequent problems 
related to this surgery.  Inasmuch as an inguinal hernia is 
different from a hiatal hernia, and the inguinal hernia was 
resolved prior to entering service, the Board finds there is 
no issue of aggravation of a pre-existing condition relevant 
to this decision.  See 38 C.F.R. § 3.306.

Therefore, the Board finds that the portion of Hickson 
element (2) dealing with in-service incurrence of disease has 
been met.  

Turning to Hickson element (3), medical nexus, the VA 
examiner in April 2006 opined that the Veteran's GERD/hiatal 
hernia, esophagus narrowing, and esophageal polyps were less 
likely as not caused by or as a result of service.  

However, the examiner has provided no rationale for her 
unfavorable nexus opinion.  In view of evidence in the 
service treatment records that the Veteran's GERD and hiatal 
hernia with esophageal problems had their origins in service 
since 1999, and that the Veteran has suffered chronic 
symptoms since that time, the Board finds that the VA 
examiner's one-sentence unfavorable but unexplained nexus 
opinion is not probative.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]; Black v. Brown, 5 Vet. App. 177, 180 
(1995) [a medical opinion is inadequate when it is 
unsupported by clinical evidence].  

In short, although the VA examiner did not render an opinion 
in the Veteran's favor, the Board believes that continuity of 
GERD and hiatal hernia symptomatology has been established by 
the complaints and treatment documented in the Veteran's 
service treatment records.  Resolving all doubt in the 
Veteran's favor, the Board concludes that Hickson element (3) 
has been satisfied via continuous symptomatology.  Thus, all 
three elements have been satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for GERD and for hiatal 
hernia with esophagus narrowing and esophageal polyps is 
warranted.  The benefits sought on appeal are granted.    

8.  Entitlement to service connection for a deviated left 
nasal septum.

Relevant law and regulations

Service connection - generally

The law and regulations relating to service connection 
generally has been set forth above and will not be restated 
herein.

Analysis

Hickson element (1) requires evidence of a current 
disability.  The March 2006 VA x-ray study of the Veteran's 
sinuses identified nasal congestion and nasal-septal 
deviation to the left side.  The VA examiner in April 2006 
diagnosed the Veteran with deviated left nasal septum.  
Therefore, Hickson element (1) has been met.    

Hickson element (2) requires evidence of in-service 
incurrence or aggravation of an injury or disease.  The Board 
will consider injury and disease separately.

With regard to injury in service, in a May 2005 report of 
medical history, the Veteran stated that he had a possible 
broken nose [his initial claim was for residuals of a broken 
nose].  At the April 2006 VA examination the Veteran reported 
that during 1997 he was struck in the nose by another 
player's elbow while playing basketball.  The nose was taped 
back into location without seeking medical treatment.  In his 
August 2006 NOD, the Veteran stated that the injury occurred 
during a basketball game with the Fijian element of the 
Multinational Forces in the Sinai Peninsula, Egypt.       

While there is no report of this injury or treatment for this 
nose injury in the Veteran's service treatment records, he 
has now been diagnosed with a deviated left nasal septum 
within the month after retiring from service.  The Board 
notes that there is no record of such a condition having pre-
existed service.    

The Board notes that the Veteran is competent to testify 
about what he has experienced with regard to how and when the 
injury to his nose occurred, and the symptoms he has 
experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board has no reason to question his credibility 
in this respect.  Therefore, the Board finds that Hickson 
element (2) relating to injury in service has been met.  

As for disease, there is no record of disease in service 
related to the current diagnosis of deviated left nasal 
septum, which can be considered a musculoskeletal residual of 
the injury to the Veteran's nose, as opposed to a disease.  
At the VA examination the Veteran did not complain of current 
pain, but noted that it does interfere with his breathing; he 
has difficulty breathing when running and has to revert to 
breathing through his mouth.  The March 2006 x-ray study did 
note nasal congestion in connection with the deviated left 
nasal septum.  

Turning to Hickson element (3), medical nexus, the VA 
examiner in April 2006 provided no medical nexus opinion.  
However, the Board believes that continuity of symptomatology 
has been established by the Veteran's reporting of the 
problem during his retirement examination in May 2005, which 
the Board has no reason to disbelieve, and the subsequent 
diagnosis of deviated left nasal septum by x-ray in March 
2006, within the month after he retired from service.  
Resolving all doubt in the Veteran's favor, the Board 
concludes that Hickson element (3) has been satisfied via 
continuous symptomatology.  Thus, all three elements have 
been satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for deviated left nasal 
septum is warranted.  The benefit sought on appeal is 
granted.  
 

ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a right renal cyst is 
granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for GERD is granted.

Entitlement to service connection for hiatal hernia to 
include esophagus narrowing and esophageal polyps is granted.

Entitlement to service connection for a deviated left nasal 
septum is granted.


REMAND

8.  Entitlement to service connection for seasonal allergies.

In a May 2005 report of medical history, the Veteran reported 
that he had unknown allergy in Bagdad affecting his eyes and 
throat.  The September 2005 retirement examination report 
noted that the Veteran had seasonal pollen allergies.  At the 
April 2006 VA examination, the Veteran reported that he first 
experienced allergy attacks in service during July 2004 when 
he was deployed in Iraq.  The symptoms usually occur in 
spring; they taper off, and then begin again in August 
through the fall.  He said that the symptoms include itchy 
watery eyes, occasional itching skin, and increased clear 
nasal drainage.  He further reported that he uses Allegra (a 
prescription antihistamine and decongestant), and that the 
condition is not incapacitating. The VA examiner in April 
2006 diagnosed the Veteran with environmental allergies with 
no rationale given for her diagnosis, and no nexus opinion 
provided.    

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of any chronic allergy 
disorder and the relationship, if any, between any currently 
identified allergy disorder and the veteran's period of 
active service.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  Therefore, a remand is needed to obtain an 
examination and opinion by an appropriate medical specialist. 
Inasmuch as the Veteran reported that his allergy attacks 
usually occur in the spring during pollen season, an 
examination should be scheduled during that period.  

9.  Entitlement to service connection for a lung condition.

A May 2005 computed tomography (CT) scan of the coronary 
arteries revealed a calcification area in the left lower lobe 
of the lung.  The record indicates that a VA pulmonary 
function test was conducted at the Leavenworth VAMC on April 
19, 2006, in connection with the April 11, 2006, general VA 
examination of the Veteran.  However, the results of this PFT 
have not been incorporated into the record.  This must be 
done.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary for 
the additional development of obtaining this record.  In this 
regard, all treatment records should be obtained from the 
Leavenworth VAMC from May 1, 2006, up-to-date to the present 
time.   

10.  Entitlement to service connection for a right thigh 
condition.

In his September 2005 retirement report of medical 
assessment, the Veteran noted that he had deep muscle pain in 
his right rear thigh.  The VA examiner in April 2006 referred 
to it as the right hamstring.  The Veteran reported that it 
feels like a bruise or dull throb with pain of 3 to 4 on a 
scale of 10, which first began about a year ago.  In his 
August 2006 NOD, the Veteran stated that the pain increases 
over long periods of sitting, especially when driving or 
flying, and is particularly noticeable toward the front of 
the seat.  He stated that Pentagon medical staff speculated 
that it could be related to nerve pressure from his back 
condition.  

The Board notes that by its March 2007 rating decision, the 
RO granted service connection for degenerative joint disease 
of the lumbar spine.  The Board notes that the April 2006 VA 
examiner made no diagnosis relating to the Veteran's 
complaint of pain in the back of his right thigh.  
Additionally, the examiner did not consider whether the pain 
that the Veteran complains of in the back of his right thigh 
is a neurological abnormality which is related to his 
service-connected degenerative joint disease of the lumbar 
spine, and which could be separately evaluated pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, 
Note 1 (2009).  This should be done.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled].

Therefore, this issue also presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
existence of any neurological disorder that causes the pain 
in the back of the Veteran's right thigh, and the 
relationship, if any, between any currently diagnosed 
neurological problem affecting the back of the right thigh 
and the service-connected degenerative joint disease of the 
lumbar spine.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  Therefore, a remand is needed to obtain an 
examination and opinion by an appropriate medical specialist.  

11.  Entitlement to an increased rating for service-connected 
arthritis of the left shoulder, currently evaluated as 
noncompensably disabling.   

By its June 2006 rating decision, the RO granted service 
connection for arthritis of the left shoulder with a 
noncompensable disability rating.  In her October 2009 
Informal Hearing Presentation, the Veteran's representative 
stated that the Veteran believes that his left shoulder 
disability is worse than originally rated; and that a remand 
for a current examination is needed because the initial 
compensation and pension examination was conducted in April 
2006, about 3 3/4  years ago.  The Board additionally notes 
that the VA radiologist in March 2006 noted that a left 
shoulder arthrogram was recommended in order to evaluate 
internal derangement.  This was not done.  At the April 2006 
examination, and in his August 2006 NOD, the Veteran reported 
that difficulty raising his left arm was first noticed in 
1998-1999, that he feels there is some catching or it gets 
hung up, but if he discontinues or readjusts the activity it 
will resolve.  He no longer can do chin-ups, pull-ups, or 
similar activity, and he stated he could no longer lift loads 
by lifting his arms, or hold loads with his arms parallel to 
the ground.  

In view of the representative's contention that the Veteran's 
left shoulder disability is worse than originally rated; the 
Veteran's statements relating to weakness and catching when 
lifting; the fact that the current examination is nearly four 
years old; and the fact that a left shoulder arthrogram was 
recommended but not done, the Board finds that a 
contemporaneous VA medical examination is warranted.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination]. 

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should obtain the April 19, 2006 
pulmonary function test, as well as all 
VA treatment records from the Leavenworth 
VAMC for the Veteran from May 1, 2006 to 
the present time.  The records obtained 
should be associated with the Veteran's 
claims folder.   

2.  VBA should then schedule the Veteran 
for an examination with an appropriate 
specialist to determine whether the pain 
in the back of the Veteran's right thigh 
is a neurological disorder that is 
related to his service-connected 
degenerative joint disease of the lumbar 
spine.  The claims folder must be 
provided to the examiner, who should 
state in the report that it has been 
reviewed.  All appropriate diagnostic 
testing should be conducted.  The 
examiner should review the Veteran's 
claims folder and render an opinion as to 
(1) whether any neurological disorder of 
the right thigh currently exists and (2) 
whether there is any relationship between 
any currently identified neurological 
disorder of the right thigh and the 
Veteran's service-connected degenerative 
joint disease of the lumbar spine.  
A copy of the examination report should 
be associated with the Veteran's VA 
claims folder. 

3.  VBA should also schedule the Veteran 
for an examination of his service-
connected arthritis of the left shoulder 
to determine its current severity.  The 
claims folder should be provided to the 
examiner, and the examiner should state 
in the report that the claims folder was 
reviewed.  An arthrogram of the left 
shoulder should be obtained in order to 
determine any internal derangement, and 
any other appropriate diagnostic testing 
should also be conducted.   All range of 
motion for the left arm should be tested, 
including evaluation of DeLuca factors.   
A copy of the examination report should 
be associated with the Veteran's VA 
claims folder.

4.  VBA should also schedule the Veteran 
for an examination to determine if he has 
a chronic allergy disorder and its 
severity, and if so, whether such allergy 
disorder is or is not likely (50/50 
probability) related to his active 
military service.  The claims folder 
should be provided to the examiner, and 
the examiner should state in the report 
that the claims folder was reviewed.  A 
copy of the examination report should be 
associated with the Veteran's VA claims 
folder.  
 

4.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate the 
Veteran's claims of entitlement to 
service connection for seasonal 
allergies, for a lung condition, for a 
right thigh condition, and for an 
increased (compensable) rating for 
service-connected arthritis of the left 
shoulder.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
SSOC and given an appropriate opportunity 
to respond. Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


